Citation Nr: 0833896	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-20 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased initial evaluation for service-
connected post traumatic stress disorder (PTSD), currently 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Board received additional medical evidence from the 
veteran after the appeal was certified to the Board in July 
2006.  Additional VA medical records were submitted to the RO 
and received by the Board in September 2006.  In May 2007, 
the veteran's representative provided a waiver of the 
evidence submitted after certification.  See 38 C.F.R. §§ 
19.9, 20.1304(c) (2007).  As these records were timely and 
initial consideration of the new evidence by the RO has been 
waived, these records will be considered in the first 
instance on appeal.  

Additional evidence was also submitted after the May 2007 
waiver.  A letter was sent to the veteran in July 2008 
informing the veteran of the waiver provisions and of the 
provisions regarding timely submission of evidence after 
certification under 38 C.F.R. §§ 19.9, 20.1304.  The veteran 
waived RO consideration, but did not demonstrate good cause 
as to why the evidence was submitted after the 90 day time 
period following certification to the Board.  As such, the 
Board finds that the evidence submitted was untimely and it 
will not be considered in this decision.  


FINDINGS OF FACT

The veteran's PTSD is manifested by depressed mood, disturbed 
sleep, flat affect, lack of motivation, difficulty adapting 
to stressful circumstances, difficulty with occupational and 
social relationships, occasional panic attacks, and some 
memory impairment; but no circumstantial, circumlocutory, or 
stereotyped speech, difficulty understanding complex 
commands, impaired judgment, abstract thinking, suicidal 
ideation, obsessional rituals, impaired impulse control 
resulting in violence, spatial disorientation, neglect of 
personal appearance and hygiene, gross impairment of 
communication, persistent delusions or hallucinations.  




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2005 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded a VA medical examination 
in July 2005.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In this case, as the veteran timely appealed the rating 
initially assigned for PTSD, the Board must consider 
entitlement to "staged" ratings to compensate for times 
since filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The veteran's service-connected PTSD is currently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 50 percent rating requires evidence of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32).

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

The Board finds that the veteran is not entitled to an 
increased rating for service-connected PTSD.  Additionally, 
the medical evidence of record depicting the veteran's 
symptoms of PTSD since his date of claim is consistent and a 
staged rating is not warranted.  

The VA treatment records show that the veteran was well 
groomed and on time for his appointments.  He was 
cooperative, had a flat affect and was depressed.  He also 
experienced nightmares and trouble sleeping.  He had anger, 
anxiety, social isolation and perseverative memories.  The 
veteran was treated with individual therapy twice a month, 
group therapy 4 times a month and medication.  The veteran 
reported trouble working long hours and adjusting to erratic 
schedules.  The veteran reported that he avoided social 
contact, conflict and anger during his occupation by changing 
jobs frequently.  The treatment records also show that the 
veteran had numbing, hyperarousal, detachment, low trust, 
aggression, agitation, and problems with communicating.  

In a July 2005 Special Psychological Evaluation as part of a 
VA Compensation and Pension Examination, the veteran reported 
difficulty initiating, completing, planning, and organizing 
activities of his daily routine.  He had difficulty 
remembering people's names and memory loss.  The veteran was 
appropriately dressed, groomed, on time, cooperative, alert 
and oriented.  He had good eye contact and no abnormal motor 
movements.  His mood was depressed and his affect was flat.  
His speech was logical and coherent.  His insight and 
judgment were adequate.  He did not have psychotic symptoms.  
He experienced depressed mood, fatigue, diminished ability to 
concentrate, sleep disturbance, agitation, marked diminished 
interest in activities and feelings of guilt and 
worthlessness. The veteran was married to his third wife and 
reported isolating behavior at work to avoid contact and 
conflict with people.  The psychologist assigned a GAF of 70.  

In April 2006, the veteran's wife reported that the veteran 
had trouble sleeping and would wake up in the middle of the 
night screaming about his Vietnam experiences.  She described 
the veteran as isolated and he would sit up at night alone in 
the dark pacing or looking out the window.  The veteran did 
not like to be in crowds, did not socialize and avoided 
family events.  The veteran would become irritated during his 
occupation as a truck driver.  The veteran's wife stated that 
the veteran had trouble concentrating and paying attention.  
The veteran would hear a noise that would remind him of 
Vietnam.  At the sound of a helicopter, the veteran would 
become silent and panic.  The veteran suffered from anxiety 
attacks daily and was very nervous.  

Based on the foregoing, an increased, 50, 70 or 100 percent, 
evaluation is not warranted.  The veteran had a depressed 
mood, disturbed sleep, flat affect, lack of motivation, 
difficulty in adapting to stressful circumstances and 
difficulty with occupational and social relationships.  The 
evidence of record, however, did not show that his speech was 
circumstantial, circumlocutory, or stereotyped.  His wife 
reported occasional panic attacks, not more than once a week 
or continuous.  He had some impairment of memory, but no 
difficulty understanding complex commands.  He did not have 
impaired judgment or abstract thinking.  There was no 
evidence of suicidal ideation or obsessional rituals.  There 
was no evidence of impaired impulse control resulting in 
violence, spatial disorientation or neglect of personal 
appearance and hygiene.  There was some impairment of 
communication, but not gross impairment.  The evidence did 
not show that there were persistent delusions or 
hallucinations.  Additionally, the GAF score indicated mild 
symptoms of PTSD and some difficulty in social and 
occupational functioning.  The veteran, however, was able to 
generally function in society, remain employed and maintain a 
20 year marriage to his wife.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 30 percent 
schedular evaluation. The evidence does not reflect that the 
disability at issue caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In fact, the 
veteran testified that he was able to work in an isolated 
environment and worked as a truck driver for 20 years.  The 
Board acknowledges the veteran's difficulty adjusting to long 
hours, an erratic schedule, and occupational conflict; 
however, the Board finds that this is not marked interference 
with his employment rendering him unable to work.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.


ORDER

Entitlement to an increased initial evaluation for service-
connected PTSD, currently 30 percent disabling is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


